Citation Nr: 1746404	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990 with additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

On a March 2015 substantive appeal form, the Veteran requested a Board hearing at the Board's Central Office.  A hearing was scheduled for July 2017.  However, the Veteran withdrew her request for such hearing in a June 2017 correspondence to VA.  See 38 C.F.R. § 20.702(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

The Veteran contends that she currently suffers from PTSD as a result of being sexually harassed during service.

She submitted a claim in July 2011 in which she indicated a Major she served with sexually harassed her.  She stated she was slandered and ridiculed during her service in the Reserves.  She also submitted a September 2011 statement in which she stated "Maj. Green started sexually harassing me."  She noted he continued to bother her and in one incident shoved her into a wall.

The Veteran was afforded an August 2012 VA examination in which the examiner indicated the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  She did diagnose the Veteran with dysthymic disorder.  The Veteran reported that her supervisor in the Reserves told her former supervisor some stories about her which caused trouble.  The examiner described the Veteran's stressor as "relationships with guys in the service."  She noted some of the Veteran's relationships were verbally abusive and she was in a relationship with a man who was married although the Veteran did not know that.  She further stated the Veteran described incidents regarding relationships that were unpleasant but not traumatic in nature.  The examiner indicated symptoms of depression, chronic sleep impairment and mild memory loss, although there was no exposure to a traumatic event and the Veteran did not meet the full criteria for PTSD.  

Thereafter, in a February 2013 notice of disagreement, the Veteran indicated she believes she is experiencing PTSD due to the treatment endured during service.  She reiterated that she was assaulted by a Major in service, although there was no formal investigation.  She also noted she was ridiculed and made fun of constantly.

Additionally, private psychiatric medical records were received.  A January 2015 record indicated symptoms of anxiety and depression and that the Veteran showed symptoms of PTSD.

The Board notes the Veteran also receives psychiatric treatment at the Birmingham VA Medical Center (VAMC) and records have been obtained subsequent to the most recent August 2012 VA examination report.  An April 2015 VA record noted a screen for PTSD was negative and a screen for depression was found negative as well.

Although the August 2012 VA examiner concluded the Veteran does not meet the full criteria for PTSD, additional relevant evidence in support of a PTSD diagnosis and potential PTSD symptoms has been received.  Thus, a new VA examination and opinion is required to address whether the Veteran meets the full criteria for PTSD or any other psychiatric diagnosis, and if so, to address the nature and etiology of any such diagnosis.

The Board notes that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

In light of the remand, any updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from February 2017.

2.  Notify the Veteran that she may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA herself.

3.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine if she meets the full criteria for a diagnosis of PTSD, or any other psychiatric condition.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.  Any necessary testing should be conducted.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition is related to or had its onset during the Veteran's military service.

If a diagnosis of PTSD is established, the examiner should identify and discuss the underlying stressor, including any alleged personal/sexual harassment stressor.  In doing so, the examiner should provide an opinion as to whether it is at least as likely as not that the claimed MST occurred.

A complete rationale for all opinions must be provided.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


